Exhibit 10.3

FOURTH AMENDMENT TO
PIPELINES AND TERMINALS AGREEMENT
This Fourth Amendment to the Pipelines and Terminals Agreement (this
“Amendment”), by and between Holly Energy Partners, L.P. (“HEP”) and Alon USA,
LP (“Alon”), is entered into as of the 6th day of October, 2014. HEP and Alon
are collectively referred to as the “Parties,” and each individually as a
“Party.”
WHEREAS, HEP and Alon are parties to that certain Pipelines and Terminals
Agreement dated February 28, 2005, (i) as supplemented by that certain Letter
Agreement to Pipeline and Terminals Agreement dated January 25, 2005, (ii) as
further supplemented by that certain Second Letter Agreement to Pipeline and
Terminals Agreement dated June 29, 2007, (iii) as further amended by that
certain First Amendment to Pipelines and Terminals Agreement effective September
1, 2008, (iv) as further amended by that certain Second Amendment to Pipelines
and Terminals Agreement dated March 1, 2011, (v) as further supplemented by that
certain Third Letter Agreement to Pipeline and Terminals Agreement dated June
29, 2007, and (iv) as further amended by that certain Third Amendment to
Pipelines and Terminals Agreement dated June 6, 2011 (as so supplemented and
amended, the “Agreement”);
WHEREAS, Alon has requested that HEP undertake expansion of the delivery
capacity into the Abilene Terminal, which shall include installation of a new
lateral from the Tye Junction to Abilene Terminal and expanded receipt
capability at the Abilene Terminal;
WHEREAS, in connection with Phase 1 (as defined herein), Alon has agreed to
increase its minimum commitment of Refined Products that it will transport on
the Abilene Pipeline; and
WHEREAS, HEP and Alon desire to further amend the Agreement to reflect the
foregoing.
NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, the Parties hereby agree as follows:
1.    Section 1. Section 1 of the Agreement is hereby amended to add, in
alphabetical order, the following definitions, reading as follows:
“Phase 1” means the increase of the delivery capacity into the Abilene Terminal
by installing a new lateral from the Tye Junction to the Abilene Terminal and by
installing expanded receipt capability at the Abilene Terminal.
“Phase 1 Commencement Date” means the date on which HEP has notified Alon that,
in HEP’s reasonable opinion, facilities associated with Phase 1 are available
for service and operating as expected in delivering Refined Products.
“Tye Junction” means the point approximately five miles north of Abilene
Terminal where the existing Trust X-6 to Abilene Terminal connector ties into
the Trust X-6 pipeline.
2.    Exhibit A. Effective as of the Phase 1 Commencement Date until the earlier
of (a) the expiration of the Initial Term and (b) five years from the Phase 1
Commencement Date, Exhibit A to the Agreement shall be amended and restated in
its entirety (for such period) and shall read as set forth on a new Exhibit A-1
attached to this Amendment as Appendix A.
3.    Additional Agreements. HEP agrees to use commercially reasonable efforts
to complete the improvements necessary for the Phase 1 Commencement Date to
occur no later than November 30, 2014.
4.    General Provisions. To the extent of any conflict between the provisions
of this Amendment and the provisions of the Agreement, the provisions of this
Amendment shall control. Except as set forth in this Amendment, the parties
ratify and affirm the Agreement (as previously supplemented and amended) in its
entirety, and the Agreement shall remain in full force and effect. This
Amendment shall inure to the benefit of, and be binding on, the parties hereto
and their respective successors and assigns. This Amendment may be executed in
any number of duplicate originals or counterparts, each of which when so
executed shall constitute in the aggregate but one and the same document.
5.    Capitalized Terms. Capitalized terms not otherwise defined herein shall
have the meaning set forth in the Agreement.
[Signature Page Follows]


IN WITNESS WHEREOF, the undersigned Parties have executed this Amendment as of
the date first set forth above.
ALON USA, LP
By:    ALON USA GP II, LLC,
its General Partner
By:    /s/ Alan P. Moret                    
Name: Alan P. Moret                
Title: Sr. Vice President                




HOLLY ENERGY PARTNERS, L.P.
By:    HEP LOGISTICS HOLDINGS, L.P.,
General Partner
By:    HOLLY LOGISTICS SERVICES, L.L.C.
General Partner
By:    /s/ Bruce R. Shaw                    
Name: Bruce R. Shaw            
Title: President                


REFINED PRODUCT PIPELINES
Origin and Destination
Miles of Pipeline
Diameter
Capacity
Minimum Volume Commitment
Incentive Volume Requirement
Section 2(a)(v) 60 Day Discount Rate
Section 2(a)(v) 180 Day Discount Rate
 
 
(inches)
(bpd)
(bpd)
(bpd)
 
 
Big Spring, TX to Abilene, TX (6”)……….
105.2
6
20,000
11,080
12,927
6.8%
32.6%
Midland, TX to Orla, TX*………………….
136.5
8/10
25,000
14,040
16,380
8.5%
27.5%
Big Springs, TX to Wichita Falls, TX……..
226.5
6/8
23,000
15,815
18,451
3.7%
16.1%
Wichita Falls, TX to Duncan, OK…………
46.7
6
21,000
4,844
5,652
16.8%
57.3%
Abilene, TX to Dyess AFB………………..
1.6
8
53,000
1,167
1,362
4.6%
22.4%



*Excludes 38 mile, 6-inch leased

Chevron pipeline from Coahoma Station to Midland, TX and 3.4 miles of ALON owned
pipeline from the Refinery to Coahoma Station.

Fourth Amendment to Pipelines and Terminals Agreement


1

